PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/319,993
Filing Date: 23 Jan 2019
Appellant(s): LG CHEM, LTD.



__________________
TOYOMI OHARA
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/28/22.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/12/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (KR-10-2009-0038514).  An English machine translation of (KR-10-2009-0038514) was used for citation.
Regarding claims 1 and 3-4:  (KR-10-2009-0038514) discloses 1,4-cyclohexane dicarboxylate plasticizer compositions comprising 3 different dialkylesters [abstract], wherein R and R’ are C3-C12 alkyl groups [pg. 3, ln. 1-4].  (KR-10-2009-0038514) discloses Embodiment 4 [pg. 10, ln. 19-25], performed as Embodiment 1 [pg.9, ln. 32 -pg. 10, ln. 2], reacts 2-ethylhexanol and isononyl alcohol with terephthalic acid to afford 56.3 mol% 1,4-benzene dicarboxylic acid bis(2-ethylhexyl) ester, 38.4 mol% 1,4-benzene dicarboxylic acid 1-(2-ethylhexyl)-4-isononyl ester and 6.3 mol% 1,4-benzene dicarboxylic acid bis(isononyl) ester.  The resulting terephthalic acid ester composition was subsequently hydrogenated to afford the 1,4-cyclohexane dicarboxylate composition [Embodiment 4; pg. 10, ln. 19-25].  As (KR-10-2009-0038514) discloses R and R’ are C3-C12 alkyl groups [pg. 3, ln. 1-4], an embodiment employing 2-ethylhexanol and isobutyl alcohol is also anticipated (i.e. isobutyl alcohol exchanged for isononyl alcohol in Embodiment 4 [see MPEP 2131.02]), thereby affording 1,4-cyclohexane dicarboxylic acid bis(2-ethylhexyl) ester (396.61 g/mol; 60 wt%), 1,4-cyclohexane dicarboxylic acid 1-(2-ethylhexyl)-4-isobutyl ester (340.50 g/mol; 35 wt%) and 1,4-cyclohexane dicarboxylic acid bis(isobutyl) ester (284.4 g/mol; 5 wt%) {65:35 ratio; weight average carbon number of 7.1}.  
Note 1,4-cyclohexane dicarboxylic acid 1-(2-ethylhexyl)-4-isobutyl ester:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
;
1,4-cyclohexane dicarboxylic acid bis(isobutyl) ester:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
;
1,4-cyclohexane dicarboxylic acid bis(2-ethylhexyl) ester:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
.
Regarding claims 6-7:  (KR-10-2009-0038514) discloses resin composition containing 20-150 parts by weight plasticizer composition per 100 parts by weight resin [claim 16], wherein the resin is polyvinyl chloride [abstract; claim 17].
Regarding claim 8:  (KR-10-2009-0038514) discloses the resin composition is used for the manufacture of wire, films, etc. [claim 19].

(2) Response to Argument
The rejection of claims 1, 3-4 and 6-8 based upon (KR-10-2009-0038514) is maintained for reason of record and the following response.
(KR-10-2009-0038514) discloses 1,4-cyclohexane dicarboxylate plasticizer compositions comprising 3 different dialkylesters [abstract], wherein R and R’ are C3-C12 alkyl groups in Chemical Formula 1 [pg. 3, ln. 1-4].  As (KR-10-2009-0038514) discloses R and R’ are C3-C12 alkyl groups [pg. 3, ln. 1-4], an embodiment employing 2-ethylhexanol and isobutyl alcohol is also anticipated (i.e. isobutyl alcohol exchanged for isononyl alcohol in Embodiment 4 [see MPEP 2131.02]), thereby affording 1,4-cyclohexane dicarboxylic acid bis(2-ethylhexyl) ester (396.61 g/mol; 60 wt%), 1,4-cyclohexane dicarboxylic acid 1-(2-ethylhexyl)-4-isobutyl ester (340.50 g/mol; 35 wt%) and 1,4-cyclohexane dicarboxylic acid bis(isobutyl) ester (284.4 g/mol; 5 wt%) {65:35 ratio; weight average carbon number of 7.1}.  
Note 1,4-cyclohexane dicarboxylic acid 1-(2-ethylhexyl)-4-isobutyl ester:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
;
1,4-cyclohexane dicarboxylic acid bis(isobutyl) ester:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
;
1,4-cyclohexane dicarboxylic acid bis(2-ethylhexyl) ester:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
.
(KR-10-2009-0038514) discloses R and R’ are C3-C12 alkyl groups in Chemical Formula 1 [pg. 3, ln. 1-4].  (KR-10-2009-0038514) discloses Embodiment 4 [pg. 10, ln. 19-25], performed as Embodiment 1 [pg.9, ln. 32 -pg. 10, ln. 2], reacts 2-ethylhexanol and isononyl alcohol with terephthalic acid, followed by hydrogenation to afford the 1,4-cyclohexane dicarboxylate composition.  As (KR-10-2009-0038514) discloses 2-ethylhexanol (corresponding to R in Chemical Formula 1; and instant R2) and isononyl alcohol (corresponding to R’ as a C9 alkyl in Chemical Formula 1) in Embodiment 4, an embodiment employing 2-ethylhexanol (corresponding to R in Chemical Formula 1; and instant R2) and isobutyl alcohol as the C4 alkyl moiety (corresponding to R’ in Chemical Formula 1; and instant R1) is anticipated because (KR-10-2009-0038514) discloses R’ as C3-C12 alkyl groups [pg. 3, ln. 1-4] with a specific R’ as a C9 alkyl group having an isononyl structure (via isononyl alcohol; Embodiment 4 [pg. 10, ln. 19-25]).  Isononyl is specifically disclosed as the C9 alkyl group in Embodiment 4, as a result one having ordinary skill in the art would immediately envision isobutyl (via isobutyl alcohol) as the C4 alkyl group for R’ in the generic structure of Chemical Formula 1 [pg. 3, ln. 1-4] disclosed by (KR-10-2009-0038514).  If one of ordinary skill in the art is able to “at once envisage” the specific compound within the generic chemical formula, the compound is anticipated. One of ordinary skill in the art must be able to draw the structural formula or write the name of each of the compounds included in the generic formula before any of the compounds can be “at once envisaged.” One may look to the preferred embodiments to determine which compounds can be anticipated. In re Petering, 301 F.2d 676, 133 USPQ 275 (CCPA 1962) [see MPEP 2131.02].  In this instance the “iso” structure(s)  are viewed as being generic, leaving only a small and limited number of alternative “iso” chemical formulas from which to choose.
A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (The claimed compound was named in a reference which also disclosed 45 other compounds. The Board held that the comprehensiveness of the listing did not negate the fact that the compound claimed was specifically taught. The Board compared the facts to the situation in which the compound was found in the Merck Index, saying that “the tenth edition of the Merck Index lists ten thousand compounds. In our view, each and every one of those compounds is ‘described’ as that term is used in 35 U.S.C. § 102(a), in that publication.”). Id. at 1718. See also In re Sivaramakrishnan, 673 F.2d 1383, 213 USPQ 441 (CCPA 1982) (The claims were directed to polycarbonate containing cadmium laurate as an additive. The court upheld the Board’s finding that a reference specifically naming cadmium laurate as an additive amongst a list of many suitable salts in polycarbonate resin anticipated the claims. The applicant had argued that cadmium laurate was only disclosed as representative of the salts and was expected to have the same properties as the other salts listed while, as shown in the application, cadmium laurate had unexpected properties. The court held that it did not matter that the salt was not disclosed as being preferred, the reference still anticipated the claims and because the claim was anticipated, the unexpected properties were immaterial.) [See MPEP 2131.02].
While (KR-10-2009-0038514) does not disclose any other examples of the alkyl groups R and R’ having 3 to 12 carbon atoms, the reference must be considered for all that it discloses and must not be limited to preferred embodiments [see MPEP 2123].  As (KR-10-2009-0038514) discloses R and R’ are C3-C12 alkyl groups [pg. 3, ln. 1-4], with a specific alkyl group including isononyl [Embodiment 4; pg. 10, ln. 19-25], isobutyl as the C4 alkyl group is clearly disclosed [see MPEP 2131.02], thereby affording 1,4-cyclohexane dicarboxylic acid bis(2-ethylhexyl) ester (396.61 g/mol; 60 wt%), 1,4-cyclohexane dicarboxylic acid 1-(2-ethylhexyl)-4-isobutyl ester (340.50 g/mol; 35 wt%) and 1,4-cyclohexane dicarboxylic acid bis(isobutyl) ester (284.4 g/mol; 5 wt%), corresponding to 65:35 ratio and weight average carbon number of 7.1.  {The Examiner notes claims 3-4 depend from independent claim 1}.  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        
Conferees:
/MARK EASHOO/Supervisory Patent Examiner, Art Unit 1767 
                                                                                                                                                                                                       /ROBERT S JONES JR/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.